68 F.3d 462
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Zonnie Wendell LAWRENCE, Defendant-Appellant.
No. 95-5144.
United States Court of Appeals, Fourth Circuit.
Submitted:  September, 1995.Decided:  October 10, 1995.

William E. Martin, Federal Public Defender, Gregory Davis, Assistant Federal Public Defender, Greensboro, NC, for Appellant.  Walter C. Holton, Jr., United States Attorney, Robert M. Hamilton, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Zonnie Wendell Lawrence pled guilty to one count of possession of crack cocaine with intent to distribute, 21 U.S.C.A. Sec. 841 (West 1981 & Supp.1995).  Because he was a career offender, USSG Sec. 4B1.1,* Lawrence's sentencing guideline range was 262-327 months.  He was sentenced to a term of 160 months following the government's motion for a downward departure for substantial assistance.  Lawrence appeals his sentence, contending he should have been sentenced using the lower penalties applicable to offenses involving powder cocaine.  He argues that the penalty structure for crack offenses in Sec. 841(b) and guideline section 2D1.1 is ambiguous and requires application of the rule of lenity.  We affirm.


2
Lawrence relies on United States v. Davis, 864 F.Supp. 1303 (N.D.Ga.1994).  Since his sentencing, this court has addressed the issue he raises here and has found, contrary to the holding in Davis, that Sec. 841 is not ambiguous and that Congress intentionally penalized offenses involving crack cocaine more severely.  United States v. Fisher, 58 F.3d 96, 99 (4th Cir.1995).


3
We therefore find no error in Lawrence's sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual (Nov.1994)